Citation Nr: 1500917	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-38 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Maynard, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the Veteran's claim for service connection for a skin condition.  Informal conferences were held at the RO in August 2008 and February 2009.

This case was remanded by the Board in August 2012.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  There were VA treatment records from August 2008 to September 2012 in the Veteran's Virtual VA file that were not contained in the paper claims file, but were reviewed and considered by the RO in a January 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a skin condition.

By way of background, the Veteran's May 1966 entrance exam noted an abnormality of the skin.  The Veteran was treated for skin issues during service and after discharge.  In November 2007, the Veteran filed a claim seeking service connection for his skin condition, and in March 2008 the Veteran was afforded a VA examination.  The examiner concluded that based on the limited and non-specific information about the Veteran's in service skin issues, she could not, without resorting to speculation, provide an opinion as to whether there was a nexus between the Veteran's in-service skin issues and his current skin condition.  In support of his claim, the Veteran provided a February 2009 opinion from his treating physician at VA, Dr. W., stating that it was possible that the rashes he suffered in service were related to his current symptoms.  After the Veteran's claim was denied in an April 2008 rating decision, the Veteran appealed to the Board.  Due to deficiencies in the March 2008 VA examination and the February 2009 opinion, in August 2012, the Board remanded the case for a new medical examination.  

In pertinent part, the remand instructed the examiner to provide an opinion as to (1) whether any of the Veteran's current skin disabilities were the same as the one found on his May 1966 entrance examination and, in turn, pre-existed service, and, (2) if so, whether it is at least as likely as not (a 50% or higher degree of probability) that any pre-existing skin disability increased in severity during active duty service beyond the natural progression of the disease.

The remand also instructed the examiner to provide a detailed rationale for all opinions expressed.  In addition, in order to prevent a future remand, the RO was instructed to review the examination report to ensure that the necessary opinions were offered and a rationale furnished for all opinions.  

Per the Board's remand, a VA examination was conducted in September 2012.  In pertinent part, the examiner opined that the Veteran's current skin condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner's stated rationale for this opinion was "Because, the current skin condition the Veteran is claiming was not aggravated beyond its natural progression of the pre-existed skin condition noted in [the Veteran's] military entry physical exam report."  In essence, the examiner found that the Veteran's current skin condition was not aggravated during service because the Veteran's current skin condition was not aggravated during service.  This circular reasoning clearly fails to provide an adequate rationale for the examiner's opinion.   

Given the foregoing, the September 2012 VA examination is inadequate to render a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate) see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the September 2012 VA examination does not comply with the August 2012 remand's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to ensure compliance with the August 2012 remand would constitute error.  Thus, the claim must be remanded in order to obtain an addendum opinion. 

The addendum opinion should provide a detailed and logical rationale for each opinion offered.  Specifically, the addendum opinion must provide an adequate rationale to support the September 2012 examiner's finding that the Veteran's current skin condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim file should be returned to the examiner who conducted the September 2012 VA examination, or if he is no longer available, an appropriate examiner of like skill and background.  The entire file, including a full copy of this remand, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

THE EXAMINER IS ADVISED THAT THE EXAMINATION REPORT IS BEING RETURNED BECAUSE THERE HAS NOT BEEN FULL COMPLIANCE WITH THE BOARD'S REMAND DIRECTIVES.  ALTHOUGH THE REPORT RESPONDED TO EACH OPINION REQUESTED BY THE BOARD, AN ADEQUATE RATIONALE WAS NOT PROVIDED FOR EACH OPINION.  

In the addendum opinion, the examiner should provide a detailed and logical rationale to support his September 2012 finding that the Veteran's current skin condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical priniciples, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

2. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested addendum opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, the AOJ should adjudicate on the merits the issue of entitlement to service connection for a skin condition.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



